TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00026-CV


                    Castille Group, L.L.C. and Joseph Castille, Appellants

                                                  v.

               Hilton Management Group, LLC and LeAnn Hilton, Appellees



            FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-005150, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING


                            MEMORANDUM OPINION


               The clerk’s record in this appeal was due for filing in this Court on

February 11, 2019. On February 12, 2019, we notified appellants that no clerk’s record had been

filed due to their failure to pay or make arrangements to pay the trial clerk’s fee for preparing the

clerk’s record. The notice requested that appellants make arrangements for the clerk’s record

and submit a status report regarding this appeal by February 22, 2019. Further, the notice

advised appellants that their failure to comply with this request could result in the dismissal of

the appeal for want of prosecution. To date, appellants have not filed a status report or otherwise

responded to this Court’s notice, and the clerk’s record has not been filed.

               If a trial-court clerk fails to file the clerk’s record due to an appellant’s failure to

pay or make arrangements to pay for the clerk’s fee for preparing the record, the appellate court
may dismiss the appeal for want of prosecution unless the appellant was entitled to proceed

without payment of costs. Tex. R. App. P. 37.3(b). In this case, appellants have not established

that they are entitled to proceed without payment of costs. See Tex. R. Civ. P. 145. Because

appellants have failed to pay or make arrangements to pay the clerk’s fee for preparing the

clerk’s record, this appeal is dismissed for want of prosecution.



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Rose, Justices Kelly and Smith

Dismissed for Want of Prosecution

Filed: May 14, 2019




                                                 2